DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/20/2020 was filed after the mailing date of the application on 12/18/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a communication module” in claims 1 and 11 and “the refrigeration device control module” in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 11 and 19 further recites the limitations “a communication module associated with the refrigeration controller…the display obtaining the information regarding the refrigeration device from the refrigeration controller through communications with the communication module”, “communicating information from a refrigeration controller associated with the refrigeration device to a display situated in the cab through a communication module associated with the refrigeration controller”, and “communicating control information to the refrigeration device control module through the communication module; and causing the refrigeration device to module” invokes a claim interpretation governed under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph), which requires a review of the specification to determine the appropriate structure, material or act to carry out the claimed limitation. However, the specification as originally filed, fails to describe a corresponding structure or technique obtaining the information regarding the refrigeration device from the refrigeration controller through communications, or communicating information from a refrigeration controller associated with the refrigeration device to a display situated in the cab, or communicating control information to the refrigeration device control module. A mere restatement of the function does not suffice as a statement of structure. Thus, it does not appear that applicant had possession of the claimed invention because the specification does not disclose a structure which is capable of communicating information. When a description of the structure, material or act is not provided or is not sufficient to perform the entire claimed function, or no association between the structure and the claimed function can be found in the specification, the written description fails to clearly define the boundaries of the claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “a communication module” in claims 1 and 11 and “the refrigeration device control module” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Thus, it does not appear that applicant had possession of the claimed invention because the specification does not disclose a structure which is capable of communicating information. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 20 recites “communicating control information to the refrigeration device control module through the communication module” which renders the claim indefinite because it is unclear if the refrigeration device control module is referring to a refrigeration controller recited in claim 11 or a different device. For examination purposes the limitation will be interpreted to be -- the refrigeration controller-- 
Claims 2-10, 12-19 are rejected based on dependency from a rejected claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8-11, 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saikkonen et al (US 20170261255).
Regarding claim 1, Saikkonen teaches a system (fig. 2) for at least monitoring a transport refrigeration device (102) of a vehicle (100) having a cab (cabin, paragraph 0021), wherein the refrigeration device is external to the cab (fig. 1) and provides cooling to another portion of the vehicle separate from the cab (paragraph 0020), the system comprising: a refrigeration controller (106) associated with the refrigeration device and configured to control operation of the refrigeration device (paragraph 0020); a communication module (broadcast radio receiver, paragraph 0022) associated with the refrigeration controller; and a display (302) situated in the cab, the display being configured to provide a first visual representation of information regarding the refrigeration device (fig. 3) and at least one second visual representation of at least one other type of information (fig. 4b), the display obtaining the information regarding the refrigeration device from the refrigeration controller through communications with the communication module (fig. 3, paragraph 0033).
Regarding claim 8, Saikkonen teaches a user interface (302, fig. 3) that allows an individual in the cab to control the refrigeration device (paragraphs 0026, 0031) and wherein the user interface communicates with the refrigeration controller through the communication module (paragraph 0022-0026).
Regarding claim 9, Saikkonen teaches a display controller (304a. 304b, 304c) associated with the display and wherein the display controller communicates with the refrigeration controller through the communication module (paragraph 0022-0026).
Regarding claim 10, Saikkonen teaches the display controller is configured to cause the display to show the first visual representation whenever the refrigeration device is on (fig. 3, paragraphs 0022-0026, 0033-0034).
Regarding claims 11, 19-20, it is noted that although the preamble of the claims is directed towards a method, the structure of the combined teachings disclose all the structure being provided in the method steps, thus the method is also anticipated by the combined teachings. If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated or rendered obvious by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently or obviously perform the claimed process. Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus. See MPEP 2112.02. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4, 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saikkonen in view of Koravadi (US 20150352953).
Regarding claim 2, Saikkonen teaches the invention as described above but fails to explicitly teach the display is situated in the cab within a line of sight of a driver of the vehicle when the driver is looking at a road in front of the vehicle.
However, Koravadi teaches the display is situated in the cab within a line of sight (12) of a driver (driver, paragraph 0060, fig. 5) of the vehicle when the driver is looking at a road in front of the vehicle (figs 5-6) to prevent actions that require that the driver take his or her view out-off the road, which leads to unsafe driving conditions. 
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the system of Saikkonen to include the display is situated in the cab within a line of sight of a driver of the vehicle when the driver is looking at a road in front of the vehicle in view of the teachings of Koravadi to prevent actions that require that the driver take his or her view out-off the road, which leads to unsafe driving conditions. 
Regarding claim 3, Saikkonen teaches the invention as described above but fails to explicitly teach the display is an infotainment display; and the at least one other type of information of the second visual representation includes at least one of navigation information, audible entertainment information, and mobile station information.
However, Koravadi teaches the display is an infotainment display (infotainment, paragraph 0047); and the at least one other type of information of the 
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the system of Saikkonen to include the display is an infotainment display; and the at least one other type of information of the second visual representation includes at least one of navigation information, audible entertainment information in view of the teachings of Koravadi to prevent actions that require that the driver take his or her view out-off the road, which leads to unsafe driving conditions. 
Regarding claim 4, the combined teachings teach the communication module is configured for Wi-Fi communications (16, paragraph 0061 of Koravadi).
Regarding claims 12-14, it is noted that although the preamble of the claims is directed towards a method, the structure of the combined teachings disclose all the structure being provided in the method steps, thus the method is also anticipated by the combined teachings. If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated or rendered obvious by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently or obviously perform the claimed process. Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus. See MPEP 2112.02. 
Claims 5-6, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saikkonen in view of Ricci (US 20190288916).
Regarding claim 5, Saikkonen teaches the invention as described above but fails to explicitly teach the display is an instrument cluster display; and the at least one other type of information of the second visual representation includes at least one of speedometer information, odometer information, and vehicle engine information.

Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the system of Saikkonen to include the display is an instrument cluster display; and the at least one other type of information of the second visual representation includes at least one of speedometer information, odometer information, and vehicle engine information in view of the teachings of Ricci to provide a fully configurable dashboard display.
Regarding claim 6, the combined teachings the communication module is configured for vehicle CAN data communications (paragraphs 0007, 0013, 0077-0078 of Ricci).
Regarding claims 15-16, 18, it is noted that although the preamble of the claims is directed towards a method, the structure of the combined teachings disclose all the structure being provided in the method steps, thus the method is also anticipated by the combined teachings. If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated or rendered obvious by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently or obviously perform the claimed process. Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus. See MPEP 2112.02. 
Claims 7, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saikkonen in view of Goslee (US 8762982).
Regarding claim 7, Saikkonen teaches the invention as described above but fails to explicitly teach the communication module is configured to communicate with the display using a data transfer rate of at least 500 kilobits per second.
However, Goslee teaches the communication module is configured to communicate with the display using a data transfer rate of at least 500 kilobits per 
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the system of Saikkonen to include the communication module is configured to communicate with the display using a data transfer rate of at least 500 kilobits per second in view of the teachings of Goslee to provide efficiently wireless communication from a diagnostic tool to the instrumental cluster.
Regarding claim 17, it is noted that although the preamble of claim 17 is directed towards a method, the structure of the combined teachings disclose all the structure being provided in the method steps, thus the method is also anticipated by the combined teachings. If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated or rendered obvious by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently or obviously perform the claimed process. Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus. See MPEP 2112.02. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J MARTIN whose telephone number is (571)270-3840. The examiner can normally be reached 8-4:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763